WO                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA




AUDREY LYNNE SANFORD,                  )
                                       )
                            Plaintiff, )
                                       )
       vs.                             )
                                       )
ANDREW M. SAUL, Commissioner, Social   )
Security Administration,               )
                                       )                      No. 3:20-cv-0075-HRH
                          Defendant.   )
_______________________________________)




                                         ORDER

      This is an action for judicial review of the denial of disability benefits under Title XVI

of the Social Security Act, 42 U.S.C. §§ 1381-1383f. Plaintiff Audrey Lynne Sanford has

timely filed her opening brief1 as well as her revised opening brief.2 Defendant Andrew M.

Saul has timely responded.3 Oral argument was not requested and is not deemed necessary.




      1
       Docket No. 16.
      2
       Docket No. 24.
      3
       Docket No. 25.

                                             -1-


          Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 1 of 18
                                   Procedural Background

       On May 12, 2017, plaintiff filed an application for disability benefits under Title XVI,

alleging that she became disabled on June 17, 2007.4 However, in Title XVI cases such as

this one, onset of disability is generally “‘established as of the date of filing provided the

individual was disabled on that date[.]’” Bjork v. Colvin, Case No. CV 15-362-TUC-LAB,

2016 WL 3640251, at *5 (D. Ariz. July 6, 2016) (quoting SSR 83-20). Plaintiff alleges that

she is disabled due to arthritis, sleep apnea, ankles/feet hurt, problems with knees/legs,

clinical depression, shortness of breath, loss of balance, and inability to stand or sit for

prolonged periods. Plaintiff’s application was denied initially and on reconsideration. After

an administrative hearing on February 19, 2019, an administrative law judge (ALJ) denied

plaintiff’s application. On January 27, 2020, the Appeals Council denied plaintiff’s request

for review of the ALJ’s unfavorable decision, thereby making the ALJ’s March 29, 2019

decision the final decision of the Commissioner. On March 30, 2020, plaintiff commenced

this action for judicial review of the Commissioner’s final decision.

                                    General Background

       Plaintiff was born on March 7, 1956. She was 61 years old at the time she filed her

application for benefits. Plaintiff has a high school education. Plaintiff’s past relevant work

includes work as a microfilm scanner and a newspaper carrier.




       4
        Admin. Rec. at 130.

                                             -2-


           Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 2 of 18
                                     The ALJ’s Decision

       The ALJ first noted that plaintiff had “submitted or informed [him] about additional

written evidence less than five days before the scheduled hearing date.”5 The ALJ

               decline[d] to admit this evidence because the requirements of 20
               CFR 416.1435(b) are not met as there is no evidence that our
               action misled you; you had a limitation that prevented you from
               informing us about or submitting the evidence earlier; [or that]
               some other unusual, unexpected, or unavoidable circumstance
               beyond your control prevented you from informing us about or
               submitting the evidence earlier.[6]

       The ALJ next applied the five-step sequential analysis used to determine whether an

individual is disabled.7

       5
        Admin. Rec. at 11.
       6
        Admin. Rec. at 11.
       7
        The five steps are as follows:

               Step one: Is the claimant presently engaged in substantial
               gainful activity? If so, the claimant is not disabled. If not,
               proceed to step two.
               Step two: Is the claimant’s alleged impairment sufficiently
               severe to limit . . . her ability to work? If so, proceed to step
               three. If not, the claimant is not disabled.
               Step three: Does the claimant’s impairment, or combination of
               impairments, meet or equal an impairment listed in 20 C.F.R.,
               pt. 404, subpt. P, app. 1? If so, the claimant is disabled. If not,
               proceed to step four.
               Step four: Does the claimant possess the residual functional
               capacity (“RFC”) to perform . . . her past relevant work? If so,
               the claimant is not disabled. If not, proceed to step five.
               Step five: Does the claimant’s RFC, when considered with the
               claimant’s age, education, and work experience, allow . . . her
                                                                                     (continued...)

                                              -3-


           Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 3 of 18
       At step one, the ALJ found that plaintiff had “not engaged in substantial gainful

activity since May 12, 2017, the application date. . . .”8

       At step two, the ALJ found that plaintiff had “the following severe impairments:

morbid obesity and osteoarthropathy. . . .”9 The ALJ found plaintiff’s obstructive sleep

apnea to be “a non-medically determinable impairment.”10 The ALJ found plaintiff’s mood

disorder/depression nonsevere “[b]ecause the claimant’s depression causes no more than

mild restriction or difficulties in the four broad functional areas[.]”11 The ALJ also noted that

“[t]he record shows that the claimant has a history of alcohol abuse” but he “determined that

claimant’s alcohol use disorder is not a contributing factor material to the determination of

disability.”12

       At step three, the ALJ found that plaintiff did “not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments


       7
        (...continued)
               to adjust to other work that exists in significant numbers in the
               national economy? If so, the claimant is not disabled. If not,
               the claimant is disabled.

Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).
       8
        Admin. Rec. at 13.
       9
        Admin. Rec. at 13.
       10
           Admin. Rec. at 14.
       11
           Admin. Rec. at 14.
       12
           Admin. Rec. at 15.

                                              -4-


           Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 4 of 18
in 20 CFR Part 404, Subpart P, Appendix 1. . . .”13 The ALJ considered Listing 1.02 (major

dysfunction of a joint).14

       “Between steps three and four, the ALJ must, as an intermediate step, assess the

claimant’s RFC.” Bray v. Comm’r of Social Security Admin., 554 F.3d 1219, 1222–23 (9th

Cir. 2009). The ALJ found that plaintiff had

              the residual functional capacity to perform light work as defined
              in 20 CFR 416.967(b) except sit/stand option allowing individ-
              ual to alternate sitting and standing positions throughout the day
              without going off task; frequent pushing and pulling with the
              upper extremities bilaterally; frequent balancing; occasional
              climbing of ramps and stairs, stooping, kneeling, crouching, and
              crawling; no climbing of ladders, ropes, or scaffolds; occasional
              overhead reaching bilaterally; other reaching frequent bilater-
              ally; occasional exposure to moving or hazardous machinery;
              and no exposure to unprotected heights.[15]

       The ALJ discounted plaintiff’s pain and symptom statements because “they are

inconsistent or not well supported by the record” and because she had “not generally received

the type of medical treatment one would expect for a totally disabled individual. . . .”16

       The ALJ found the opinion of Dr. Lebeau, a medical expert who testified at the




       13
         Admin. Rec. at 15.
       14
         Admin. Rec. at 15.
       15
         Admin. Rec. at 15.
       16
         Admin. Rec. at 17.

                                             -5-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 5 of 18
administrative hearing, persuasive.17 The ALJ also found the opinion of Dr. Lucas, a

chiropractor who briefly treated plaintiff, persuasive.18

       At step four, the ALJ found that plaintiff was “capable of performing [her] past

relevant work as a Scanner.”19

       Thus, the ALJ found that plaintiff had “not been under a disability, as defined in the

Social Security Act, since May 12, 2017, the date the application was filed. . . .”20

                                     Standard of Review

       Pursuant to 42 U.S.C. § 405(g), the court has the “power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner. . . .” The court “properly affirms the Commissioner’s decision denying

benefits if it is supported by substantial evidence and based on the application of correct legal

standards.” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997). “Substantial evidence

is ‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting Andrews

v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). “‘To determine whether substantial evidence

supports the ALJ’s decision, [the court] review[s] the administrative record as a whole,



       17
         Admin. Rec. at 17.
       18
         Admin. Rec. at 18.
       19
         Admin. Rec. at 18.
       20
         Admin. Rec. at 19.

                                              -6-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 6 of 18
weighing both the evidence that supports and that which detracts from the ALJ’s conclu-

sion.’” Id. (quoting Andrews, 53 F.3d at 1039). If the evidence is susceptible to more than

one reasonable interpretation, the court must uphold the Commissioner’s decision. Id. But,

the Commissioner’s decision cannot be affirmed “‘simply by isolating a specific quantum of

supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir. 2001) (quoting

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

                                         Discussion

       Plaintiff first argues that the ALJ erred in finding that she retained the functional

capacity for occasionally stooping.21 Plaintiff argues that this finding was not supported by

substantial evidence. Dr. Lebeau opined that plaintiff could occasionally stoop,22 but

plaintiff argues that his testimony is not sufficient to contradict her statements, that by

implication, preclude stooping. In particular, plaintiff cites to a statement she wrote on her

request to the Appeals Council to review the ALJ’s decision. In that request, plaintiff wrote:

“I can not stand, stoop, lift or do what they said I can do. Which was scanning. I weigh 322

lbs. And if I am on the ground I can’t even get up.”23 Plaintiff argues that Dr. Lebeau did

not explain how she could engage in stooping occasionally even though he opined that she




       21
        Admin. Rec. at 15.
       22
        Admin. Rec. at 34.
       23
        Admin. Rec. at 128.

                                             -7-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 7 of 18
was very limited in her ability to stand and walk because of her weight.24 Thus, plaintiff

argues that Dr. Lebeau’s opinion is not substantial evidence supporting the ALJ’s finding that

she could occasionally stoop.

       This argument, to a large extent, depends on plaintiff’s statements about her

limitations, but, as plaintiff acknowledges, the ALJ discounted her pain and symptom

statements. Plaintiff argues, in a somewhat conclusory fashion, that the ALJ improperly

discounted her statements.

       “‘[W]hen a claimant presents objective medical evidence of an underlying impairment

which might reasonably produce the pain or other symptoms [the claimant] alleged,’” the

ALJ is required

              to determine the extent to which the claimant’s statements
              regarding the intensity, persistence, and limiting effects of his or
              her subjective symptoms . . . are consistent with the record
              evidence as a whole and, consequently, whether any of the
              individual’s symptom-related functional limitations and restric-
              tions are likely to reduce the claimant’s capacity to perform
              work-related activities.

Lourdes C. v. Saul, Case No. 8:19-cv-01531-JC, 2020 WL 2733666, at *3 (C.D. Cal. May

25, 2020) (quoting 20 C.F.R. §§ 404.1529(a), (c)(4)). “When an individual’s subjective

statements are inconsistent with other evidence in the record, an ALJ may give less weight

to such statements and, in turn, find that the individual’s symptoms are less likely to reduce

the claimant’s capacity to perform work-related activities.” Id. “In such cases, when there


       24
        Admin. Rec. at 33.

                                              -8-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 8 of 18
is no affirmative finding of malingering, an ALJ may ‘reject’ or give less weight to the

individual’s subjective statements ‘only by providing specific, clear, and convincing reasons

for doing so.’” Id. (quoting Brown-Hunter v. Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015)).

“This requirement is very difficult to satisfy.” Id.

       The ALJ discounted plaintiff’s pain and symptom statements because “they are

inconsistent or not well supported by the record” and because plaintiff had “not generally

received the type of medical treatment one would expect for a totally disabled individual. .

. .”25 These were clear and convincing reasons for the ALJ to discount plaintiff’s pain and

symptom statements, including her statement that she is unable to stoop. The medical

evidence of record, which is very limited in this case, is inconsistent with plaintiff’s

statements, in large part because physical examinations did not document physical

abnormalities other than her obesity.26      And, plaintiff’s medical records show only

conservative treatment,27 which is not the type of treatment that one would expect for a

totally disabled person.




       25
        Admin. Rec. at 17.
       26
        See, e.g., Admin. Rec. at 239 (September 29, 2017 physical exam unremarkable);
Admin. Rec. at 241 (April 16, 2016 physical exam unremarkable); Admin. Rec. at 243 (May
2, 2017 physical exam unremarkable); Admin. Rec. 245 (June 22, 2017 physical exam
unremarkable).
       27
        Admin. Rec. at 214, 229, 241.

                                             -9-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 9 of 18
       But, even if the ALJ erred in finding that plaintiff could occasionally stoop, this error

was harmless. An error is harmless if it “was inconsequential to the ultimate nondisability

determination.” Stout, 454 F.3d at 1055.

       As plaintiff points out, light work generally requires a “worker to [be] able to do

occasional bending of the stooping type[.]” SSR 83-14. Thus, “a limitation to rare stooping

could conceivably rule out light work[.]” Gary G. v. Comm’r of Soc. Sec., Case No.

C18-5696 BAT, 2019 WL 1499678, at *2 (W.D. Wash. April 5, 2019) (emphasis added).

However, in this case, an inability to stoop would not rule out the light work in question. At

step four, the ALJ found that plaintiff could perform her past relevant work as a scanner, a

job that does not require stooping. The DOT listing for a scanner, DOT 976.385-010,

specifically states that the job does not require stooping. See 1991 WL 688600. Thus, any

error as to plaintiff’s ability to stoop was harmless.

       Plaintiff next argues that the ALJ erred in finding that she could perform light work

because Dr. Lebeau, on whose opinion the RFC was largely based, opined that she had

standing and walking limitations that would preclude light work.

              Light work involves lifting no more than 20 pounds at a time
              with frequent lifting or carrying of objects weighing up to 10
              pounds. Even though the weight lifted may be very little, a job
              is in this category when it requires a good deal of walking or
              standing, or when it involves sitting most of the time with some
              pushing and pulling of arm or leg controls.




                                             -10-


       Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 10 of 18
20 C.F.R. § 416.967(b). “‘[T]he full range of light work requires standing or walking, off

and on, for a total of approximately 6 hours of an 8–hour workday.’” Osborn v. Colvin, 104

F. Supp. 3d 1104, 1117 (D. Or. 2015) (quoting SSR 83-10).

       Dr. Lebeau opined that plaintiff could only walk 15 minutes at a time for “a total of

an hour in the course of a workday” and that she could stand for no more than one-half hour

at a time for a total of “two hours in the course of a workday.”28 In other words, Dr. Lebeau

opined that plaintiff did not have the functional capacity to do a job that required 6 hours of

standing and/or walking during the course of an 8-hour workday. Plaintiff argues that the

ALJ did not explain how he translated Dr. Lebeau’s opinions as to her ability to stand and

walk into an ability to do light work. Thus, she argues that the ALJ erred in finding that she

had the residual functional capacity to do light work.

       As defendant is quick to point, the ALJ did not find that plaintiff could do a full range

of light work. Rather, the ALJ found that plaintiff could perform “a reduced light level” of

work.29 More specifically, the ALJ found that plaintiff could perform light work with a

sit/stand option. But absent from the ALJ’s RFC is any limitation as to walking, despite the

only medical opinions in the record both including a walking limitation.

       As set out above, Dr. Lebeau limited plaintiff to one hour of walking per day. Dr.

Lucas stated that plaintiff “did have difficulties walking when I saw her due to knee pain.


       28
        Admin. Rec. at 33.
       29
        Admin. Rec. at 17.

                                             -11-


       Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 11 of 18
However, this could also be due to the fact that she is obese. At this time, it may be difficult

for her to hold a job that involves a lot of standing[.]”30 The ALJ found both of these

opinions persuasive31 and incorporated the limitations regarding plaintiff’s ability to stand

into plaintiff’s RFC with a sit/stand option. But, the ALJ lost sight of and did not deal with

the two doctors’ opinions as to plaintiff’s ability to walk.

       The ALJ’s explanation as to why he did not find plaintiff as limited as the medical

sources did falls short. The ALJ stated that plaintiff’s medical record

              shows morbid obesity and mild observed edema, but otherwise
              limited to no documented treatment and workup for her
              musculoskeletal complaints. . . . She also has had normal kidney
              and liver function tests, and physical examinations documenting
              normal observations, including no red/edematous joints, no
              acute distress, 2+ symmetric deep tendon reflexes, supple neck,
              and no extremity cyanosis, clubbing, edema. . . .[32]

The ALJ concluded that “such evidence does not establish stand/walk abilities that are more

limited than found in this decision and a restriction to a light level with a sit/stand option

with other non-exertion restrictions as found in this decision adequately account for her




       30
         Admin. Rec. at 219.
       31
         The court is mindful that a chiropractor is not considered an “accepted” medical
source but rather is an “other” medical source. That said, in this case, Dr. Lucas’ opinion
was the only medical opinion in the record from a source who had actually treated plaintiff,
albeit briefly, and the ALJ relied on Dr. Lucas’ opinion in formulating plaintiff’s RFC.
Admin. Rec. at 18.
       32
         Admin. Rec. at 17-18.

                                             -12-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 12 of 18
severe impairments and associated symptoms.”33 But, Dr. Lebeau’s standing/walking

opinions were not based on plaintiff’s musculoskeletal impairment. Rather, he testified that

his standing/walking opinions were based on plaintiff’s morbid obesity and not her arthritis.34

Dr. Lucas also suggested that plaintiff’s difficulties with walking could be because of her

obesity, not the pain in her knees.35 While, as defendant points out, the ALJ did not find that

plaintiff could do a full range of light work because he included a sit/stand option, that

limitation cannot be squared with Dr. Lebeau’s or Dr. Lucas’ opinion about plaintiff’s

limited ability to walk. Thus, the ALJ’s RFC was flawed.

       But even if the ALJ erred in finding that plaintiff had the residual capacity to do a

reduced range of light work, defendant argues that this error was harmless based on the

vocational expert’s testimony. At the administrative hearing, plaintiff testified that her main

concern was that “I cannot stand on my feet [for] any length of time[,]” but she testified that

“I can sit. . . . [T]hat’s the one thing I can do.”36 In response, the vocational expert testified

“[t]hat would be within the parameters of the job I cited,”37 which was the scanner job, a job




       33
         Admin. Rec. at 18.
       34
         Admin. Rec. at 33.
       35
         Admin. Rec. at 219.
       36
         Admin. Rec. at 53.
       37
         Admin. Rec. at 53.

                                              -13-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 13 of 18
“listed as a light duty job. . . .”38 Defendant argues that this testimony shows that even if

plaintiff’s allegations about her ability to walk and stand were credited, she still would have

been able to perform her past relevant work as a scanner.

       While the vocational expert’s testimony does suggest that plaintiff could still work as

a scanner if she could not stand for long periods of time, his testimony does not address a

limited ability to walk. The vocational expert was never asked if plaintiff would be able to

do any of her past relevant work, or other work, if she was limited to walking one hour per

day, as Dr. Lebeau opined. The ALJ’s error as to plaintiff’s RFC was not harmless.

       Next, plaintiff argues that the ALJ erred in not considering the medical evidence she

offered the day of the administrative hearing. At that hearing, plaintiff told the ALJ that she

had some additional medical records to submit and the ALJ told her to give them to the

person at the front counter.39 In his decision, the ALJ stated that the evidence was not

admitted for failure to comply with the five-day rule.40 “Social Security regulations provide

that a claimant must inform the ALJ about or submit any written evidence no later than 5

business days before the date of the hearing (the ‘five-day rule’).” Lena J. v. Comm’r of Soc.

Sec., Case No. C18-6007-RBL-BAT, 2019 WL 3291039, at *1 (W.D. Wash. July 1, 2019).

“If a claimant does not comply with this requirement, the ALJ ‘may decline to consider or



       38
        Admin. Rec. at 51.
       39
        Admin. Rec. at 54-55.
       40
        Admin. Rec. at 11.

                                             -14-


       Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 14 of 18
obtain the evidence,’ unless certain exceptions apply.” Id. (quoting 20 C.F.R. §§ 404.935(a),

416.935(a)). These exceptions include if “[o]ur action misled you[.]” 20 C.F.R. §

404.935(b)(1). “If the claimant has missed the deadline because of one of the listed

exceptions, the ALJ ‘will accept the evidence’ if he or she has not yet issued the decision.”

Lena J., 2019 WL 3291039 at *2 (quoting 20 C.F.R. §§ 404.935(b), 416.1435(b)).

       Plaintiff argues that the ALJ improperly invoked the five-day rule because he had

misled her into believing that the evidence she submitted the day of the hearing would be

considered. Plaintiff argues that when the ALJ told her to give the records to the person at

the front counter she thought that meant that the ALJ would consider this evidence.

       The ALJ did not err in invoking the five-day rule. The agency did not do anything to

lead plaintiff to believe that she could wait until the day of the hearing to present evidence.

The hearing notices sent to plaintiff plainly advised her that any evidence had to be submitted

five days prior to the hearing.41

       Plaintiff also argues that the Appeals Council should have considered this evidence

because it was in the record prior to the Appeals Council making its decision in January

2020. Plaintiff argues that it is not clear whether the Appeals Council considered this

evidence as it is not mentioned in the Notice of Appeals Council Action.42 The Appeals




       41
         Admin. Rec. at 90, 110.
       42
         Admin. Rec. at 1-3.

                                             -15-


        Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 15 of 18
Council usually indicates in its notice of decision what additional evidence it considered and

there is no indication here that it considered any additional evidence.

       “The Commissioner’s regulations permit claimants to submit new and material

evidence to the Appeals Council and require the Council to consider that evidence in

determining whether to review the ALJ’s decision, so long as the evidence relates to the

period on or before the ALJ’s decision.” Brewes v. Comm’r of Social Sec. Admin., 682 F.3d

1157, 1162 (9th Cir. 2012). Plaintiff did not expressly include this evidence with her request

to the Appeals Council for review of the ALJ’s decision. Thus, plaintiff did not “submit”

this evidence to the Appeals Council. As such, the Appeals Council did not err in not

considering this evidence.

       Because the ALJ’s RFC was flawed, the court must consider whether to remand this

matter for further administrative proceedings or for an award of benefits. “Remand for

further administrative proceedings is appropriate if enhancement of the record would be

useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004) (emphasis omitted).

“Conversely, where the record has been developed fully and further administrative

proceedings would serve no useful purpose, the district court should remand for an

immediate award of benefits.” Id. The court follows a three-step analysis to determine

whether a remand for benefits would be appropriate. “First, [the court] must conclude that

‘the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether

claimant testimony or medical opinion.’” Brown-Hunter, 806 F.3d at 495 (quoting Garrison


                                            -16-


       Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 16 of 18
v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)). “Second, [the court] must conclude that ‘the

record has been fully developed and further administrative proceedings would serve no

useful purpose.’” Id. (quoting Garrison, 759 F.3d at 1020). “Third, [the court] must

conclude that ‘if the improperly discredited evidence were credited as true, the ALJ would

be required to find the claimant disabled on remand.’” Id. (quoting Garrison, 759 F.3d at

1021). But, “even if all three requirements are met, [the court] retain[s] ‘flexibility’ in

determining the appropriate remedy” and “may remand on an open record for further

proceedings ‘when the record as a whole creates serious doubt as to whether the claimant is,

in fact, disabled within the meaning of the Social Security Act.’” Id. (quoting Garrison, 759

F.3d at 1021)).

       Plaintiff argues that a remand for an award of benefits would be appropriate because

if Dr. Lebeau’s stand/walk opinions are credited as true, she would be limited to sedentary

work. And, if she is limited to sedentary work, plaintiff argues that she would be considered

disabled by application of Rule 201.02 of the Medical Vocational Guidelines. Rule 201.02

“dictat[es] a finding of disability for a claimant with a residual functional capacity for

sedentary work, who is a person of advanced age with limited or less education, and skilled

or semi-skilled work experience with no transferable skills[].” Julick v. Colvin, Case No.

EDCV 13–874 JC, 2013 WL 6119240, at *4 (C.D. Cal. Nov. 21, 2013).

       Plaintiff’s Rule 201.02 argument fails because she does not meet all of the

requirements. If Dr. Lebeau’s opinion were credited as true, she would be limited to


                                            -17-


       Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 17 of 18
sedentary work. And, at the time of her application, plaintiff was 61 years old, which is well

beyond “advanced age”, which is 50 or older. But plaintiff does not have “limited or less”

education. Generally, “7th grade through the 11th grade level of formal education is a

limited education.” 20 C.F.R. § 416.964(b)(3). Plaintiff has a high school education.43

Thus, she would not be disabled under Rule 201.02 even if Dr. Lebeau’s standing/walking

opinions were credited as true.

       A remand for benefits is not appropriate in this case. Rather, a remand for further

proceedings is appropriate because the record needs to be developed as to whether there are

jobs which plaintiff could do if she were limited to walking one hour per day as Dr. Lebeau

opined.

                                         Conclusion

       The final decision of the Commissioner is reversed and this matter is remanded for

further proceedings.

       DATED at Anchorage, Alaska, this 16th day of December, 2020.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       43
          Admin. Rec. at 144.

                                            -18-


          Case 3:20-cv-00075-HRH Document 27 Filed 12/16/20 Page 18 of 18
